                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                         Case Number: 2:13−cr−01075

Jorge Juan Torres Lopez




                              NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Nelva Gonzales Ramos
PLACE:
United States Courthouse
1133 N. Shoreline Blvd.
Corpus Christi, Texas 78401
DATE: 5/21/2021

TIME: 08:30 AM
TYPE OF PROCEEDING: Motion Hearing
Sealed Event − #102

Date: May 19, 2021
                                                      Nathan Ochsner, Clerk
